DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3-4-2021, 7-1-2022 and 8-23-2022 are being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfax, et. al., U.S. Patent Application Publication Number 2016/0349026, published December 1, 2016.

As per claims 1 and 13, Fairfax discloses a navigation system for a spinning projectile, the system comprising:
a strapdown navigation processor (Fairfax, Fig. 3, item 320);
a propagator-estimator filter, wherein the strapdown navigation processor is configured to input inertial sensor data and to input navigation corrections from the propagator-estimator filter to generate a navigation solution, the navigation solution comprising at least a projectile velocity estimate and a projectile attitude estimate (Fairfax, Fig. 6, items 640 and 660);
an upfinding navigation aid configured to generate an angular attitude measurement indicative of a roll angle of the spinning projectile with respect to the Earth (Faifax, Fig. 6, item 620);
and a spinning projectile physics model configured to perform calculations utilizing dynamics equations for a rigid body, wherein the spinning projectile physics model inputs 1) one or more projectile state estimates from the navigation solution and 2) one or more platform inputs indicative of forces acting on a projectile platform, and the spinning projectile physics model outputs at least a set of three orthogonal predicted translational acceleration measurements based on the inputs (Fairfax, Fig. 8 and ¶122);
wherein the propagator-estimator filter comprises a measurement equation associated with the physics model and the upfinding navigation aid and is configured to calculate the navigation corrections as a function of the navigation solution, the set of predicted translational acceleration measurements, and angular attitude measurement indicative of a roll angle (Fairfax, ¶123-127 and 151).
	Fairfax fails to explicitly disclose the roll angle with respect to Earth. 
	Fairfax discloses the Earth frame (¶98) and its well within the skill of a person in the art to choose which reference frame to use when determining the necessary variables for guidance.

As per claim 2, Fairfax further discloses the system of claim 1, further comprising one or more platform input sensors, wherein at least one of the one or more platform inputs are generated by the one or more platform input sensors (Fairfax, Fig. 5, item 530).

As per claims 3 and 14, Fairfax further discloses the system of claim 1, wherein the inertial sensor data comprises one or more specific force measurement from one or more angular rate measurements from one or more inertial sensors (Fairfax, ¶110).

As per claim 4, Fairfax further discloses the system of claim 1, wherein the propagator-estimator filter comprises a Kalman Filter, an Extended Kalman Filter, an Unscented Kalman Filter, or a Particle Filter (Fairfax, ¶26).

As per claims 5 and 15, Fairfax further discloses the system of claim 1, wherein the measurement equation is computed by the propagator-estimator filter as a function of differences between spinning projectile physics model derived accelerations and inertial sensor derived accelerations, differences between upfinding navigation aid derived attitude measurements and strapdown navigation system derived attitude measurements, and navigation filter states of the propagator-estimator filter (Fairfax, ¶130 and 134).

As per claims 6 and 16, Fairfax further discloses the system of claim 1, wherein the spinning projectile physics model is configured to calculate dynamics equations for a rigid body corresponding to the projectile platform (Fairfax, ¶121).

As per claims 7 and 8, Fairfax further discloses the system of claim 1, wherein the spinning projectile physics model computes the set of predicted translational acceleration measurements as a function of navigation filter states of the propagator-estimator filter/caused by forces (Fairfax, ¶38-44).
It would have been an obvious matter of design choice to filter states or measurements, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Fairfax.

As per claims 9 and 17, Fairfax further discloses the system of claim 1, wherein the upfinding navigation aid comprises an upfinding algorithm configured to compute an attitude measurement based on parameters sensed or estimated by an upfinding sensing function (Fairfax, ¶82).

As per claims 10 and 18, Fairfax further discloses the system of claim 9, wherein the upfinding sensing function determines a rate of spin by analyzing a signal having a component that varies as a function of a rate of spin of the spinning projectile (Fairfax, ¶50-52).

As per claims 11 and 19, Fairfax further discloses the system of claim 9, where the upfinding algorithm processes an angular rate measurement from the upfinding sensing function to produce the roll angle estimate provided to the propagator-estimator filter (Fairfax, ¶92 and 110).

As per claims 12 and 20, Fairfax further discloses the system of claim 1, wherein the strapdown navigation processor comprises a navigation model configured to compute linear accelerations and angular rate increments from the inertial sensor data and updated navigation filter state estimates from the propagator-estimator filter (Fairfax, ¶120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619